CONCURRING OPINION OP
PERRY, J.
One of the allegations of the petition is that the respondent did not file a bond or take the oath of office before noon of January 2, 1924, and the claim based upon this allegation is that by reason of these omissions the appointment of the respondent was incomplete at noon of January 2 and that the office of city and county engineer is therefore vacant. It is not alleged whether the bond was filed or the oath taken after the hour stated and before the institution of this suit. In the absence of any allegation to the contrary and since the burden of *776showing facts sufficient to constitute cause for ousting the respondent from office is upon the petitioners, the inference must be upon this demurrer that the respondent did file a bond and take .the oath of office after noon of January 2 and before the commencement of these proceedings. Assuming then, but not deciding, that the statutory requirement concerning the filing of a bond and the taking of an oath by certain appointees to office applies to the case of the respondent, it is nevertheless immaterial that these two steps were taken after and not before noon of January 2. A bond can be filed and an oath taken, at best, only by one who has been appointed to an office. The appointment is complete without the filing of the bond and the taking of an oath. United States v. Bradley, 10 Pet. 343, 364; United States v. Linn, 15 Pet. 290, 313; United States v. Eaton, 169 U. S. 331, 346; and Glavey v. United States, 182 U. S. 595, 602-604.
The power of appointment of city and county engineers is vested in the mayor with the approval of the board of supervisors. The appointment of the respondent was made by the mayor with the approval of the board of supervisors. The case, therefore, is that of an appointment duly and legally made towards the close of but during the term of a mayor and a board of supervisors and the question is whether the term of office of the engineer necessarily expires at the same time when the term of the mayor and the board of supervisors who appointed him expires. The contention on behalf of the petitioners is that by reason of the fact that the custody and care of the roads and bridges and other property of the city and county are entrusted by law to the board of supervisors, it would be contrary to sound public policy to permit an outgoing mayor and board to appoint an engineer with power to serve during the term of the next succeeding mayor and board; and cases are cited from other juris*777•dictions where statements similar to this have been made by courts. The cases cited, however, do-not apply to the facts of the case at bar. In some of these cases the appointee was seeking to enforce the payment of salary accruing after removal by the officials succeeding those Avho appointed him. In the case at bar there has been no exercise of the poAver of removal by the new mayor and board. In others it has been held that, Avhen the officer appointed is a deputy or substitute of the appointing officer or occupies a particularly intimate official relationship with the appointing officer, a relationship involving peculiar trust and confidence by the appointing officer in the appointee, the inference is justifiable or required that it-was the legislative intention in creating the office that no ¡such appointee should continue in office longer than the appointing officer. Whatever the merits of this rule may be it has no application in the case at bar because the city and county engineer is not a deputy of the mayor or of the board of supervisors and occupies no such intimate -relationship to the appointing power as the cases referred to Avould seem to involve or be based upon. The appointee in the case at bar is the agent of the City and County and not of the mayor or of the board. This seems to be too clear for argument. But this does not dispose of the case. It still remains to be considered Avhether, agent that he is •of the City and County, there is any provision in the law Indicating what his term of office is.
There is no express provision in the statutes or ordinances defining the length of the term of office of the •city and county engineer. If it had been intended by the legislative authority that the engineer should go out of office concurrently with the appointing mayor and board, It would be natural to expect that some provision would llave been made as to who would perform the' duties of that office between the expiration of the term of the out*778going mayor and board and the appointment of- a new engineer. The legislative authorities must be deemed to have appreciated that, whatever the theory of the law may be as to a permanent appointment by the incoming mayor and board, more or less delay might well occur before the appointment of a successor due to differences of opinion between the mayor and the board and possibly other causes. For example, it would be natural to expect under those circumstances that the ordinance would vest in the mayor or board or both the power to make temporary designation of the same or another person to perform the duties of that office. Nothing of the sort is to be found in the written law. There is nothing in the ordinances or statutes to negative the presumption that it was intended that the appointee should continue in office until his successor was appointed and qualified. That is the natural and ordinary presumption of law when the appointment of an officer is provided for by statute or ordinance and no statement is made as to the length of his term. It is presumed under those circumstances that he is to continue in office until his successor is appointed and that he is removable at any time at the will of the appointing power. Our statutes and ordinance in this case make the matter even clearer for it is expressly provided that the city and county engineer may be removed at any time by the major with the consent of the board. The public is fully protected by these provisions. An engineer may not continue in office indefinitely against the will of an incoming mayor and board. An outgoing board, as held in cases cited by petitioners’ counsel, would be without power to assure to an engineer duly appointed that he could, against the will of an incoming board and mayor, continue to hold the office and draw its salary during the incumbency of the incoming, mayor and board. Bearing in mind the silence of the statutes and the ordinance in so *779far as express language is concerned as to the engineer’s term of office, the presumption of law that under such circumstances he continues in office until his successor is appointed, the express provision of the law that the engineer is removable at the will of the mayor and the board of supervisors, and the absence of any provision as to the method of conducting the government in that department between the expiration of the term of office of an outgoing-mayor and board and the actual appointment of a succeeding engineer, the only reasonable inference is that it was the intention of the lawmakers that an engineer duly appointed should continue in office until removed or until the due appointment of a successor even though that should extend his tenure of office into the term of a succeeding- mayor or hoard. The presumption and the theory of the law are, of course, that in selecting and appointing and in removing- a city and county engineer the appointing officers are moved merely by the best interests of the City and County and are not moved by what are ordinarily called political considerations. If it so happens that in any given instance a mayor or a board or both are moved by political considerations and by reason thereof are unable to agree upon an appointment or a removal, that, however regrettable, cannot affect the construction of the law. Whether the law in this respect ought to be amended is a matter that concerns the legislative authorities and not the courts.
I concur in the conclusion that the respondent is the duly appointed city and county engineer and that the demurrer should be sustained.